United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-648
Issued: July 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2014 appellant, through his attorney, filed a timely appeal from a
January 7, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating his benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective June 3, 2012.
On appeal appellant, through counsel, argued that the evidence did not support that the
impartial medical examiner was properly selected.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 27, 2008 appellant, then a 44-year-old expediter/clerk, injured his back, legs
and left arm when a container full of mail fell off a ramp and struck him. On June 2, 2008
OWCP accepted his claim for sprain of the back, thoracic region; sprain of the back, lumbar
region; and contusion of the left knee. It paid compensation benefits.
In a report dated December 22, 2010, Dr. Mike Shah, an attending Board-certified
internist, diagnosed sprain of the thoracic region, sprain of the lumbar region and contusion of
the left knee. In a February 16, 2011 impairment rating report, he discussed appellant’s residuals
from his employment injury, and indicated that appellant had an 11 percent left lower extremity
impairment for the L5 nerve combined with a 6 percent impairment of the right lower extremity
for the S1 nerve, which equaled a 16 percent lower extremity impairment. OWCP referred
appellant to Dr. Thomas Rooney, a Board-certified orthopedic surgeon, for a second opinion. In
a December 21, 2011 opinion, Dr. Rooney indicated that there was no remaining disability from
the accepted work injury. He opined that while appellant possibly had a cervical, left trapezius
and lumbar sprain at the time of his employment injury and a contusion abrasion of the knee,
these healed within two months.
To resolve the conflict in opinion between Dr. Shah and Dr. Rooney with regard to
continuing residuals, on January 17, 2012 OWCP referred appellant to Dr. Robert P.
Shackleford, a Board-certified orthopedic surgeon, for an impartial medical examination. The
record contains a copy of the ME023 Appointment Schedule Notification indicating that
appellant was scheduled to see Dr. Shackleford on February 9, 2012. In a February 9, 2012
opinion, Dr. Shackleford indicated that a lumbar strain is a self-limiting phenomenon lasting at
most six weeks. He stated that the current symptomatology was in excess of a simple strain and
not related to the lumbar strain incurred on March 27, 2008. Dr. Shackleford also noted that the
contusion of the knee on March 27, 2008 was not the cause of appellant’s current knee
symptoms. He concluded that all objective findings are not related to those conditions accepted
in this claim. Dr. Shackleford concluded that the lumbar sprain should have resolved, the
thoracic stain should have resolved and the left knee contusion should have resolved. He noted
that appellant was not disabled from work.
On April 20, 2012 OWCP proposed termination of appellant’s medical and wage-loss
compensation benefits. It allotted him 30 days to submit additional evidence.
On May 23, 2012 OWCP terminated appellant’s medical and wage-loss compensation
effective June 3, 2012.
On June 3, 2012 appellant requested an oral hearing before an OWCP hearing
representative.
By decision dated December 5, 2012, an OWCP hearing representative affirmed the
May 23, 2012 decision terminating compensation benefits.

2

By letters dated March 18 and September 5, 2013, appellant’s representative requested
documentation from OWCP assuring that Dr. Shackleford was appointed in a fair and unbiased
manner.
On October 12, 2013 appellant requested reconsideration. Appellant, through counsel,
argued that the record did not establish that the impartial medical examiner was selected in a fair
and impartial manner.
By decision dated January 7, 2014, OWCP reviewed the case on the merits but denied
modification.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which requires further medical treatment.5
Section 8123(a) of FECA provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.6 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
Congress did not address the manner by which an impartial medical referee is to be
selected.8 Under FECA Procedure Manual, the Director of OWCP has exercised discretion to
2

Bernadine P. Taylor, 54 ECAB 342 (2003).

3

Id.

4

Roger G. Payne, 55 ECAB 535 (2004).

5

Pamela K. Guesford, 53 ECAB 726 (2002).

6

5 U.S.C. § 8123(a).

7

L.S., Docket No. 12-139 (issued June 6, 2012); see also Jack R. Smith, 41 ECAB 691, 701 (1990); James P.
Roberts, 41 ECAB 1010, 1021 (1980).
8

J.S., Docket No. 12-1343 (issued April 22, 2013).

3

implement practices pertaining to the selection of the impartial medical referee. Unlike second
opinion physicians, the selection of referee physicians is made from a strict rotational system.9
OWCP will select a physician who is qualified in the appropriate medical specialty and who has
no prior connection with the case.10
In turn, the Director has delegated authority to each district Office for selection of the
referee physician by use of the Medical Management Application (MMA) within iFECS.11 This
application contains the names of physicians who are Board-certified in over 30 medical
specialties for use as referees within appropriate geographical areas.12 The MMA in iFECS
replaces the prior PDS method of appointment.13 It provides for a rotation among physicians
from the American Board of Medical Specialties, including the medical boards of the American
Medical Association and those physicians Board-certified with the American Osteopathic
Association.14
Selection of the referee physician is made through use of the application by a medical
scheduler. The claims examiner may not dictate the physician to serve as the referee examiner.15
The medical scheduler imputes the claim number into the application, from which the claimant’s
home zip code is loaded.16 The scheduler chooses the type of examination to be performed
(second opinion or impartial referee) and the applicable medical specialty. The next physician in
the roster appears on the screen and remains until an appointment is scheduled or the physician is
bypassed.17 If the physician agrees to the appointment, the date and time are entered into the
application. Upon entry of the appointment information, the application prompts the medical
scheduler to prepare a Form ME023 appointment notification report for imaging into the case
file.18 Once an appointment with a medical referee is scheduled the claimant and any authorized
representative is to be notified.19

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (July 2011).

10

Id. at Chapter 3.500.4(b)(1).

11

Id. at Chapter 3.500.4(b)(6).

12

Id. at Chapter 3.500.4(b)(6)(a).

13

Id. at Chapter 3.500.5.

14

Id. at Chapter 3.500.5(a).

15

Id. at Chapter 3.500.5(b).

16

Id. at Chapter 3.500.5(c).

17

Id. Upon entry of a bypass code, the MMA will present the next physician based on specialty and zip code.

18

Id. at Chapter 3.500.5(g).

19

Id. at Chapter 3.500.4(d).

4

ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits. Due to a conflict between Dr. Shah, appellant’s
treating physician, and Dr. Rooney, the second opinion physician, OWCP referred appellant to
Dr. Shackleford for an impartial medical examination. OWCP has not established that
Dr. Shackleford was properly selected as it has not met its affirmative obligation to establish that
it followed its selection procedures.
Appellant’s counsel questioned OWCP regarding the protocol utilized to select
Dr. Shackleford as the impartial medical specialist. The record contains a printout (bearing the
hearing iFECS Report: ME023 -- Appointment Schedule Notification) which noted that the
appointment with Dr. Shackleford was scheduled for February 9, 2012. While this evidence
suggests that Dr. Shackleford might have been selected from the MMA, the ME023 alone is
insufficient to substantiate proper selection of the impartial specialist under OWCP procedures.20
There are no other screenshots concerning the selection of Dr. Shackleford. The record does not
contain adequate documentation in selecting the impartial medical specialist.21
As the record lacks adequate documentation of the selection process in this case, the
Board will remand the case to OWCP for selection of another impartial medical specialist. After
such further development as necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits.

20

E.S., Docket No. 10-644 (issued September 28, 2011).

21

See C.P., Docket No. 10-1247 (issued September 25, 2011), petition for recon. denied (issued May 15, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 7, 2014 is reversed.
Issued: July 16, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

